IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA
BERNARD LEROY
HUTCHINSON,                         NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-4438

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed December 4, 2017.

An appeal from the Circuit Court for Duval County.
Angela Cox, Judge.

Andy Thomas, Public Defender, Barbara J. Busharis, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Amanda Stokes, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, WINOKUR, and JAY, JJ., CONCUR.